                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ROLAND MA,                                           CASE NO. C19-0399-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    DEPARTMENT OF EDUCATION and
      UNIVERSITY OF SOUTHERN CALIFORNIA,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s request for entry of default (Dkt. No.
18
     58) and motion for default judgment against Defendant University of Southern California
19
     (“USC”) (Dkt. No. 59). The Court DENIES both motions for the reasons explained below.
20
            The Court has described the facts of this case in a prior order and will not repeat them
21
     again. (See Dkt. No. 37.) On May 15, 2019, Plaintiff filed a request for entry of default and
22
     motion for default judgment against USC, asserting that USC had been served with service of
23
     process but failed to timely plead or otherwise defend. (Dkt. No. 58) (citing Fed. R. Civ. P.
24
     55(a)). Later that day, USC filed its answer to Plaintiff’s complaint. (Dkt. No. 60.)
25
            Entry of default and entry of judgment on default are governed by Local Civil Rule 55.
26


     MINUTE ORDER
     C19-0399-JCC
     PAGE - 1
 1   When a party moves for entry of default against a party that has appeared in an action, the

 2   moving party “must give the defaulting party written notice of the requesting party’s intention to

 3   move for the entry of default at least fourteen days prior to filing its motion and must provide

 4   evidence that such notice has been given in the motion for entry of default.” W.D. Wash. Local

 5   Civ. R. 55(a) (emphasis added). “No motion for judgment by default should be filed against any

 6   party unless the court has previously granted a motion for default against that party pursuant to

 7   LCR 55(a) or unless default otherwise has been entered.” W.D. Wash. Local Civ. R. 55(b)(1).

 8          USC appeared in this action on March 25, 2019. (Dkt. No. 5.) In his request for entry of
 9   default, Plaintiff does not provide evidence that he gave USC written notice of his intent to move
10   for default at least 14 days prior to filing his motion. (See Dkt. No. 58.) Plaintiff simply states
11   that USC was served with process on April 19, 2019. (Dkt. No. 58-1.) Therefore, Plaintiff has
12   failed to comply with Local Civil Rule 55(a), and his request for entry of default (Dkt. No. 58) is
13   DENIED. The Court also DENIES Plaintiff’s motion for default judgment (Dkt. No. 59) because
14   he filed the motion without default having ever been entered against USC. The Clerk has not
15   entered default against USC nor has the Court previously granted a motion for default against
16   USC. See W.D. Wash. Local Civ. R 55(b)(1).
17          DATED this 31st day of May 2019.
18                                                            William M. McCool
                                                              Clerk of Court
19
                                                              s/Tomas Hernandez
20
                                                              Deputy Clerk
21

22

23

24

25

26


     MINUTE ORDER
     C19-0399-JCC
     PAGE - 2
